Citation Nr: 0400913	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-13 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 5, 
1993 for the grant of service connection for hiatal hernia 
with reflux.

2.  Entitlement to an effective date earlier than October 22, 
1993 for the grant of service connection for Diabetes 
Mellitus, Type II, as secondary to exposure to the herbicide 
Agent Orange.

3.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 30 percent disabling.

4.  Entitlement to an initial evaluation greater than 10 
percent for hiatal hernia with reflux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active military duty from August 1967 
to February 1970 and from February 1970 to March 1973.  The 
veteran's service personnel records reflect that he was 
awarded the Purple Heart Medal, the Combat Infantryman Badge, 
as well as the Bronze Star for Valour.

This appeal arises before the Board of Veterans' Appeals 
(Board) from several rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Specifically, by a June 1999 rating 
action, the RO denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected bilateral tinea pedis.  Subsequently, in 
May 2000, the Board remanded this claim to the RO for further 
evidentiary development.  By a September 2000 rating action, 
the RO awarded an increased evaluation of 30 percent, 
effective from October 27, 1998, for this service-connected 
disability.  

Further, by the September 2000 rating action, the RO 
(pursuant to the Board's May 2000 award) granted service 
connection for a hiatal hernia with reflux and assigned a 
10 percent evaluation to this disability, effective from 
November 5, 1993.  

Additionally, by the December 2001 rating action, the RO 
denied the issue of entitlement to an effective date earlier 
than November 5, 1993 for the grant of service connection for 
a hiatal hernia with reflux.  Also by this decision, the RO 
awarded an earlier effective date of October 22, 1993 for the 
grant of service connection for diabetes mellitus, type II 
associated with herbicide exposure.  

In April 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge, who was designated by the Chairman 
to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) 
(West  Supp. 2001) and who participated in this decision.

The veteran's earlier effective date claims will be addressed 
in the Remand portion of this decision.


FINDING OF FACT

In December 2002, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeals concerning 
entitlement to an increased evaluation for the 
service-connected tinea pedis and a higher initial evaluation 
for the service-connected hiatal hernia with reflux.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of entitlement 
to an increased evaluation for the service-connected 
bilateral tinea pedis and a higher initial evaluation for the 
service-connected hiatal hernia with reflux.  38 U.S.C.A. 
§ 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2003).

Specifically, in the present case, the RO, by a June 1999 
rating action, denied the issue of entitlement to a 
disability evaluation greater than 10 percent for the 
service-connected bilateral tinea pedis.  In a letter dated 
several days later in the same month, the RO notified the 
veteran of this denial.  Approximately one week later in the 
same month, the RO received the veteran's notice of 
disagreement with this denial.  In September 1999, the RO 
issued a statement of the case regarding this claim.  In 
October 1999, the RO received from the veteran his 
substantive appeal concerning this denial.  

Subsequently, in May 2000, the Board remanded this increased 
rating claim to the RO for further evidentiary development.  
By a September 2000 rating action, the RO awarded an 
increased evaluation of 30 percent, effective from 
October 27, 1998, for this service-connected disability.  

Also in May 2000, the Board granted entitlement to service 
connection for a hiatal hernia with reflux.  By the September 
2000 rating action, the RO granted service connection for a 
hiatal hernia with reflux and assigned a 10 percent 
evaluation to this disability, effective from November 5, 
1993.  In a notice of disagreement received in October 2000, 
the veteran disagreed with the evaluation assigned to his 
service-connected hiatal hernia with reflux.  The 
supplemental statement of the case issued in November 2000 
included this increased rating claim.  Thereafter, the 
veteran perfected his appeal as to this initial increased 
rating issue with the timely submission of a VA Form 9, 
"Appeal to Board of Veterans' Appeals" in January 2001.  

Thereafter, in written correspondence received in December 
2002, the veteran stated that he did "not wish to pursue any 
other claims at this time, except for" his earlier effective 
date claims.  The Board construes this statement as the 
veteran's written withdrawal of his appeals for increased 
ratings for his service-connected bilateral tinea pedis and 
service-connected hiatal hernia with reflux.  (In this 
regard, the Board also notes that, at the April 2003 personal 
hearing, the veteran discussed only the earlier effective 
date issues.)  As there remains no allegations of errors of 
fact or law for appellate consideration concerning these 
increased rating claims, the Board concludes that it has no 
jurisdiction to review these issues.  Accordingly, these 
increased rating claims are dismissed.  


ORDER

The appeals concerning issues of entitlement to an increased 
evaluation for bilateral tinea pedis and entitlement to a 
higher initial evaluation for hiatal hernia with reflux are 
dismissed.


REMAND

According to a recent substantial change in the law, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the Veterans Claims Assistance Act 
of 2000 (VCAA), the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Since then, however, the Veterans Benefits Act of 2003 has 
been passed.  This legislature change indicates that VA may 
indeed adjudicate a claim prior to expiration of the one-year 
period following a VCAA notice.  This adjudication usually 
occurs after 60 days from the date of mailing the VCAA 
notice, although the veteran still has a full one year 
to identify and/or submit additional supporting information 
and evidence.  See the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003). 

Significantly, a complete and thorough review of the claims 
folder indicates that, with regard to the earlier effective 
date issues, the veteran has not been given notice of the 
changes in law under VCAA.  Furthermore, the Board believes 
that, on remand, the veteran should be given the opportunity 
to provide information regarding any previously unobtained 
records of post-service treatment for diabetes mellitus and a 
hiatal hernia with reflux.  

To ensure that the VA has met its duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  Specifically, the RO should request 
the veteran to provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who have 
treated or evaluated him for his hiatal 
hernia with reflux and diabetes mellitus 
since his separation from active military 
duty.  When the requested information and 
any necessary authorization are received, 
the RO should procure a copy of all 
indicated, previously unobtained records.

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the issues of entitlement to an 
effective date earlier than November 5, 
1993 for the grant of service connection 
for hiatal hernia with reflux and 
entitlement to an effective date earlier 
than October 22, 1993 for the grant of 
service connection for Diabetes Mellitus, 
Type II, as secondary to exposure to the 
herbicide Agent Orange.  If the decisions 
remain in any way adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the statement of the case 
in July 2002.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action on this REMAND order until he 
is so informed.  The purposes of this REMAND are to ensure 
that the VA has fully assisted the veteran in obtaining 
relevant evidence and that there is adequate evidentiary 
development to support a decision on the merits of the 
claims.  No inferences as to the ultimate disposition of this 
claims should be made.



	                     
______________________________________________
	THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



